 

Case 1:19-cv-11883-GBD-BCM Document 73 Filed 01/06/21 Page 1of1

a abi

UNITED STATES DISTRICT COURT

           

 

SOUTHERN DISTRICT OF NEW YORK ee TENET
Cee ee ee ee ee em ee ee ee ee ee ee ee ee eee x 4 : ie Boa oe A N , j
JINXIONG CHEN et al., PRM. omega ee
Plaintiffs, :
; ORDER
-against- :
; 19 Civ. 11883 (GBD)
DUN HUANG CORP et al.,
Defendants. :
ee x

GEORGE B. DANIELS, United States District Judge:

Defendants’ motion to dismiss dated March 4, 2020 is DENIED as moot, because Plaintiffs
subsequently filed an amended complaint, (ECF No. 38).

For the reasons stated on the record during today’s oral argument, Defendants Dun Huang
New York Corp., DH Newland Corp, New York Dun Huang Inc, Lanzhou Beef Noodle Inc, John
Doe Corp, Dun Huang Newland Corp, Zhongqi Bian, Hong Ji, Siwen Liu, and Haijun Lu’s
motions to dismiss the claims alleged against them in the amended complaint are GRANTED.

Defendants Shiyang Li and Yang Liu’s motion to dismiss the claims alleged against them
in the amended complaint is DENIED.

Defendant Dun Huang Corp’s motion to dismiss Count I of the amended complaint is

DENIED. The Clerk of the Court is directed to close the motions at ECF Nos. 32, 54, and 59.

Dated: New York, New York
January 6, 2021
SO ORDERED.

R@EJB. DANIELS
United States District Judge

 

 
